Case 1:21-cv-01091 Document 1-2 Filed 04/21/21 Page1of5

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts.gov

 

ISAM ABDELHAY
Vs. C.A. No. 2021 CA 001006 B
THE CHEESECAKE FACTORY RESTAURANTS, INC.

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this Initial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 days of service (unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline
under Rule 55({a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133. Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

 

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge HIRAM E PUIG-LUGO

Date: March 31, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

 

9:30 am, Friday, July 02, 2021
Location: Courtroom 318
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

1 CAIO-60
Case 1:21-cv-01091 Document 1-2 Filed 04/21/21 Page 2 of5

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

D.C. Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides,  "[a]fter
action is filed in the court against a healthcare provider alleging medical malpractice, the court shall require the parties to
enter into mediation, without discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference (“ISSC’"), prior to any further
litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the Scheduling
Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days after the ISSC."

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will notify all attorneys
and pro se parties of the date and time of the early mediation session and the name of the assigned mediator. Information
about the early mediation date also is available over the internet at https://www:dccourts.gov/pa/. To facilitate this process,
all counsel and pro se partics in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the ISSC.
D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be obtained at
www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a mediator from the multi-door
medical malpractice mediator roster, the second form is to be used for early mediation with a private mediator. Plaintiff's
counsel is responsible for eFiling the form and is required to e-mail a courtesy copy to earlymedinal@dcsc.gov.
Unrepresented plaintiffs who elect not to eFile must either mail the form to the Multi-Door Dispute Resolution Office at,
Suite 2900, 410 E Street, N.W., Washington, DC 20001, or deliver if in person if the Office is open for in-person visits.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute Resolution Division,
with biographical information about each mediator, can be found at www.dccourts. gov/medmalmediation/mediatorprofiles.
All individuals on the roster are judges or lawyers with at least 10 years of significant experience in medical malpractice
litigation. D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one. D.C. Code § 16-
2823(d).

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation Conference:
(1) all parties; (2) for parties that are not individuals, a representative with settlement authority; (3) in cases involving an
insurance company, a representative of the company with settlement authority, and (4) attorneys representing each party
with primary responsibility for the case.

No later than ten (10) days afler the early mediation session has terminated, Plaintiff must eFile with the Court a
report prepared by the mediator, including a private mediator, regarding: (1) attendance; (2) whether a settlement was
reached; or, (3) if a settlement was not reached, any agreements to narrow the scope of the dispute, limit discovery,
facilitate future scitlement, hold another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visits. The forms to be used for early mediation reports are available
at www.dccourts.gov/medmalmediation.

Chief Judge Anita M. Josey-Herring

2 CAIO-60
Case 1:21-cv-01091 Document 1-2 Filed 04/21/21 Page 3of5

Civil Remote Hearing Instructions for Participants

The following instructions are for participants who are scheduled to have cases heard before a Civil Judge
in a Remote Courtroom

Option2? (AUDIO ONLY/Dial-in by Phone):

 

Toll 1 (844) 992-4762 or (202) 860-2110, enter the Meeting ID from the attachment followed by
#, press again to enter session.

© Please call in no sooner than 5 minutes before your scheduled hearing time. Once you have joined
the session, please place your phone on mute until directed otherwise. if you should happen to get
disconnected from the call, please call back in using the phone number and access number
provided and the courtroom clerk will mute your call until the appropriate time.

If you select Option 2 or Option 3 use the Audio Alternative
Option 2; (LAPTOP/ DESKTOP USERS 1):

Open Web Browser in Google Chrome and copy and paste following address from the next page:
https://dccourts.webex.com/meet/XXXXXXXXX

Option 3: (LAPTOP/ DESKTOP USERS 2):

 

Open Web Browser in Google Chrome and copy and paste following address
https://dccourts.webex.com Select Join, enter the Meeting !D from the next page

—S—Seo

AUDIO ALTERNATIVE: Instead of automatically using USE COMPUTER FOR AUDIO, select CALL-
IN and follow the CALL-IN prompt window. Use a cell phone or desk phone. You will be heard
clearer if you do not place your phone on SPEAKER. It is very important that you

enter the ACCESS ID # so that your audio is matched with your video.

 

Option 4! (ipad/SMART PHONE/TABLET):

 

° Go to App Store, Download WebEx App (Cisco WebEx Meetings)

° Sign into the App with your Name and Emait Address

Select Join Meeting

Enter address from the next page: https://dccourts. webex.com/meet/XXXXXXXXX

Click join and make sure your microphone is muted and your video is unmuted (if you need to be
seen). If you only need to speak and do not need to be seen, use the audio only option.

When you are ready click “Join Meeting”. If the host has not yet started the meeting, you will be
placed in the lobby until the meeting begins.

ee oe

For Technical Questions or issues Call: (202) 879-1928, Option #2

3 CAIO-60
Case 1:21-cv-01091 Document 1-2 Filed 04/21/21 Page 4of5

Superior Court of the District of Columbia
Public Access for Remote Court Hearings
(Effective August 24, 2020)

The current telephone numbers for all remote hearings are: 202-860-2110 (local) or 844-992-4726 (toll
free). After dialing the number, enter the WebEx Meeting ID as shown below for the courtroom. Please click
a WebEx Direct URL link below to join the hearing online.

Audio and video recording; taking pictures of remote hearings; and sharing the live or recorded remote
hearing by rebroadcasting, live-streaming or otherwise are not allowed

 

Division | Courtroom Types of Hearings Public Access via WebEx

 

Scheduled in

WebEx Direct URL WebEx
Courtroom .

Meeting ID

 

Auditor 206 Auditor Master https://dccourts.webex.com/meet/ctbaudmaster 129 648 5606
Master Hearings

 

100 Civil 2 Scheduling https://decourts.webex.com/meet/ctb100 129 846 4145
Conferences; Status,
Motion and Evidentiary
Hearings including

Civil Bench Trials

 

205 Foreclosure Matters https://dccourts.webex.com/meet/ctb205 129 814 7399

 

212 Civil 2 Scheduling https://decourts.webex.com/meet/ctb212 129 440 9070
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

214 Title 47 Tax Liens; and https://dccourts.webex.com/meet/cth214 129 942 2620
Foreclosure Hearings

 

219 Civil 2 Scheduling https://dccourts.webex.com/meet/ctb219 129 315 2924
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

221 Civil 1 Scheduling https://decourts.webex.com/meet/ctb221 129 493 5162
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

318 Civil 2 Scheduling https://dccourts. webex.com/meet/ctb318 129 801 7169
Conferences; Status,

 

 

320 Motion and Evidentiary | https://dccourts.webex.com/meet/ctb320 129 226 9879
Hearings including
Bench Trials

 

 

 

 

 

 

4 CAIO-60

 
Case 1:21-cv-01091 Document 1-2 Filed 04/21/21 Page5of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Judge in Chambers https://dccourts. webex.com/meet/ctb400 129 339 7379
Matters including
Temporary Restraining
Orders, Preliminary
Injunctions and Name
Changes
415 Civil 2 Scheduling https://dccourts.webex.com/meet/ctb415 129 314 3475
516 Conferences; Status, https://decourts.webex.com/meet/ctbS16 129 776 4396
517 Mistion and Evidentiary https://decourts.webex.com/meet/ctb517 129 911 6415
Hearings including
518 Bench Trials https://dccourts.webex.com/meet/ctb518 129 685 3445
519 https://dccourts.webex.com/meet/ctb519 129 705 0412
IM-4 https://decourts.webex.com/meet/ctbim4 129 797 7557
A-47 Housing Conditions https://decourts. webex.com/meet/ctba47 129 906 2065
Matters
B-52 Debt Collection and https://decourts.webex.com/meet/ctbb52 129 793 4102
Landlord and Tenant
Trials
B-53 Landlord and Tenant https://dccourts. webex.com/meet/ctbb53 129 913 3728
Matters including Lease
Violation Hearings and
Post Judgment Motions
B-109 Landlord and Tenant https://decourts.webex.com/meet/ctbb109 129 127 9276
Matters
B-119 Small Claims Hearings https://decourts.webex.com/meet/ctbb119 129 230 4882
and Trials
5 CAIO-60

 
